FILED
                            NOT FOR PUBLICATION                               FEB 14 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLARENCE LASALLE ROSE,                           No. 07-55667

             Petitioner - Appellant,             D.C. No. CV-04-03344-PA

  v.
                                                 MEMORANDUM *
MICHAEL S. EVANS,

             Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Argued August 3, 2009
                          Resubmitted February 14, 2011
                               Pasadena, California

Before: CANBY, WARDLAW and CALLAHAN, Circuit Judges.

       Clarence Rose was convicted in California state court of first degree murder

and related charges, and his conviction was affirmed on appeal. Rose thereafter

launched a collateral attack on his conviction in the state courts, which ultimately


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
resulted in an evidentiary hearing in Superior Court on his claims of ineffective

assistance of counsel. See Rose v. Superior Court, 96 Cal. Rptr. 2d 843 (Cal. Ct.

App. 2000). In ordering the evidentiary hearing, the Court of Appeal noted that

Rose’s lead private counsel was a recent California Bar admittee who had tried

only one jury case. He was assisted by another attorney who had three years of

experience. Neither attorney had ever defended a felony case. Id. at 846. After

the ensuing evidentiary hearing, the Superior Court entered findings and

conclusions that may be paraphrased as follows:

             (1) There was no tactical reason for defense counsel not to
      conduct an investigation of the prosecution witnesses for possible
      bias, intoxication or confusion. Counsel did not recall whether he
      knew that he could have had an investigator appointed by the court.
      He did consult with previously assigned investigators and reviewed
      reports of witness interviews by those investigators. During the trial,
      defense counsel adduced on cross-examination the facts that the
      witnesses had consumed substantial amounts of alcohol prior to the
      shooting, that the incident occurred at night, and that the witnesses
      were frightened by the assault. During closing argument, counsel
      argued that the witnesses’ alcohol consumption could have affected
      their ability to make an accurate identification. Both defense counsel
      also impeached the witnesses with prior inconsistent statements.
         Rose introduced no evidence of bias on the part of the witnesses. A
      prior investigator testified that he attempted to interview identification
      witnesses but they refused to be interviewed.
         The failure to conduct a pretrial investigation of the witnesses did
      not deprive Rose of his right to present a meritorious defense.

            (2) Defense counsel had no strategic reason not to call Rose’s
      physician to testify to Rose’s physical condition arising from a prior,


                                          2
unrelated shooting that allegedly caused Rose to limp. At the
evidentiary hearing, Rose made no offer of proof as to what testimony
the physician would have given.
   In the absence of an offer of proof, the failure to call the physician
could not be shown to have deprived Rose of a meritorious offense.

       (3) Defense counsel did attempt to investigate allegations of
police bias against Rose. He caused an in camera investigation of one
officer’s personnel file, which failed to reveal any indication of bias.
He attempted to subpoena another officer but the police department
refused the subpoena because the officer had retired. Counsel did not
pursue the matter further.
   Rose made no offer of proof as to what testimony the latter officer would
have provided.
At trial, counsel elicited from Rose’s father testimony suggesting bias
by police against Rose.
   The failure to investigate further did not deprive Rose of a
meritorious defense.

       (4) Defense counsel believed that it would have been helpful to
have an eyewitness expert to testify. Lead counsel was unaware that
an expert could have been appointed at no cost to Rose; secondary
counsel was aware that an expert could have been appointed. An
expert testified at the evidentiary hearing that poor lighting, stress,
presence of a weapon, the absence of distinguishing physical
characteristics, the presence of multiple people at the scene, and the
fact that the identification is cross-racial all decrease the accuracy of
an eyewitness identification.
   At trial, prosecution witnesses were cross-examined about stress,
alcohol consumption, lighting conditions, distances and “other
factors” affecting eyewitness identification. It was also apparent that
the identification was cross-racial. The jury was instructed on factors
to consider in weighing eyewitness identifications, per California Jury
Instruction [CALJIC] 2.92.
  Rose was not deprived of a meritorious defense because of counsel’s
failure to call an eyewitness identification expert.



                                    3
              (5) Defense counsel considered challenging the photo lineup
      that was shown to the prosecution eyewitnesses, but did not do so.
      Lead counsel thought that there was something distinctive about
      Rose’s photo in the lineup, but could not remember what it was.
      Secondary counsel speculated that there might have been something
      suggestive in the manner in which the photos were shown to the
      witnesses, but no evidence was produced to that effect. The photo
      display did not appear to be suggestive.
        Rose was not denied a meritorious defense by the failure of defense
      counsel to challenge the photo lineup, or by the failure to insist on a
      live lineup.

      The court concluded by pointing out that defense counsel had presented

several witnesses that testified that Rose was not outside where the shooting

occurred at the time in issue. The witnesses testified to facts tending to indicate

that another gang member, “Al Dog,” was the shooter. The court stated that the

impeachment of these defense witnesses did not demonstrate ineffective assistance.

Finally, the court stated that defense counsel’s failure to object to prosecution

argument referring to gang membership was not prejudicial because the gang

membership was in evidence and the argument was not improper. In summary, the

court held that Rose had failed to demonstrate prejudice as a consequence of

counsel’s alleged deficiencies. It accordingly denied the petition for a writ of

habeas corpus.




                                           4
      The Court of Appeal affirmed the court’s order without opinion, with one

justice noting dissent. The California Supreme Court subsequently denied Rose’s

petition for a writ of habeas corpus without opinion.

      Rose then filed this petition for habeas corpus in the federal district court.

The district court denied the petition, holding that Rose had not shown prejudice

with regard to any of his claims of ineffective assistance of counsel. We granted a

certificate of appealability.1 We affirm the judgment of the district court.

      There is no question that Rose’s lead counsel was woefully inexperienced

for conducting the defense of a charge as serious as murder. But Rose comes to

federal court seeking a writ of habeas corpus to release him from state custody, and

we cannot grant such a writ unless “he is in custody in violation of the Constitution

or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The applicable

constitutional standard for establishing ineffective assistance of counsel in


      1
         Our certificate permitted Rose to pursue 12 claims of ineffective assistance
of counsel, arising from counsel’s failure: (1) to conduct a pretrial investigation of
prosecution witnesses; (2) to make an informed decision as to whether to have
Rose’s physician testify to his physical condition; (3) to investigate alleged bias of
a police investigating officer; (4) to present expert testimony on eyewitness
identification; (5) to challenge the photographic lineup; (6) to request appointment
of an investigator; (7) to discover and present additional exculpatory witnesses; (8)
to introduce evidence of police bias after his opening statement said he would; (9)
to understand the basic rules of evidence; (10) to understand the process of calling
witnesses; (11) to object to parts of the prosecutor’s closing argument; and (12) to
object to the imposition of an unlawful sentence.

                                           5
violation of the Sixth Amendment is provided by Strickland v. Washington, 466

U.S. 668 (1984). To show that counsel’s defective performance requires reversal

of a conviction, a defendant must satisfy two requirements:

      First, the defendant must show that counsel’s performance was
      deficient. . . . Second, the defendant must show that the deficient
      performance prejudiced the defense. This requires showing that
      counsel’s errors were so serious as to deprive the defendant of a fair
      trial, a trial whose result is reliable.

Id. at 687. It is primarily because of failure to meet the second requirement –

prejudice – that the state court denied collateral relief.

      In addressing this state court ruling, we are constrained by the Antiterrorism

and Effective Death Penalty Act (“AEDPA”). AEDPA precludes us from granting

habeas corpus relief as to any claim that was adjudicated on the merits by the state

court unless the adjudication “resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).

Thus, even if we were to determine in our own analysis that Rose had shown

sufficient prejudice to meet the second Strickland standard, we could not grant the

writ of habeas corpus unless it was unreasonable for the state court to come to a

different conclusion. “It bears repeating that even a strong case for relief does not




                                            6
mean the state court’s contrary conclusion was unreasonable.” Harrington v.

Richter, 131 S. Ct. 770, 786 (2011).

      We conclude that it was not unreasonable for the state court to conclude that

Rose was not prejudiced by counsel’s alleged errors. Rose’s claims of prejudice

were noticeably unsupported by evidence. For example, he contends that his

counsel failed to investigate prosecution witnesses, and failed to search for

additional witnesses. Yet in the collateral proceedings there was no showing as to

what evidence might have been discovered in a thorough investigation, or what

testimony the undiscovered witnesses might have given. The same is true of the

failure to call Rose’s physician, or to investigate more thoroughly claims of bias by

police officers. There is no evidence in the record of what any missing testimony

would have shown.     Rose also claims that his counsel was insufficiently aware of

the basic rules of evidence, such as hearsay, and other rules of trial procedure. Yet

there is no showing of what harmful, inadmissible hearsay was admitted, or what

materially favorable admissible evidence was excluded. In addition, Rose claims

that his counsel was ineffective in failing to object to an impermissible portion of

the sentence, but that error was corrected on appeal and cannot possibly have

prejudiced Rose.




                                          7
      There are two claims of deficient performance on which Rose provided

evidence to the state court. First, at the evidentiary hearing, he presented an expert

on eyewitness testimony who would have been able to testify that the accuracy of

eyewitness testimony is decreased by poor lighting, stress, presence of a weapon,

the absence of distinguishing physical characteristics, the presence of multiple

people at the scene, and the fact that the identification is cross-racial. This

evidence might have been helpful, but we are not convinced that it was

unreasonable for the state court to conclude that there was no “reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694.

      The jury was instructed in accordance with CALJIC No. 2.92, as follows:

      In determining the weight to be given eye witness identification
      testimony, you should consider the believability of the eye witness as
      well as other factors which bear upon the accuracy of the witness’
      identification of the defendant, including, but not limited to, any of the
      following:
             The opportunity of the witness to observe the alleged criminal
      act and the perpetrator of the act;
             The stress, if any, to which the witness was subjected at the
      time of the observation;
             The witness’ ability, following the observation, to provide a
      description of the perpetrator of the act;
             The extent to which the defendant either fits or does not fit the
      description of the perpetrator previously given by the witness;
             The cross-racial or ethnic nature of the identification;
             The witness’ capacity to make an identification;


                                            8
             Evidence relating to the witness’ ability to identify other
      alleged perpetrators of the criminal act;
             Whether the witness was able to identify the alleged perpetrator
      in a photographic or physical lineup;
             The period of time between the alleged criminal act and the
      witness’ identification;
             Whether the witness had prior contacts with the alleged
      perpetrator;
             The extent to which the witness is either certain or uncertain of
      the identification;
             Any other evidence relating to the witness’ ability to make an
      identification.

Defense counsel cross-examined the eyewitnesses concerning several of these

factors and argued some of these factors (although not cross-racial identification)

in his final argument.

      Rose contends that the above instruction is no substitute for expert testimony

on eyewitness identification because the instruction does not indicate which way

each factor cuts. It was not unreasonable, however, for the state court not to

require such explanation when the operation of the factors is relatively self-evident.

      Finally, we previously have held that, because our precedent establishes that

expert testimony on the unreliability of eyewitness testimony may be excluded

without prejudice to defendants, it was also not prejudicial for defense counsel to

fail to call such a witness. Howard v. Clark, 608 F.3d 563, 574 (9th Cir. 2010). In

light of Howard and all the circumstances of this case, we conclude that it was not



                                          9
unreasonable for the state court to rule that Rose was not prejudiced by the failure

of his counsel to call an expert to testify regarding eyewitness identification.

      The second item of substance that Rose introduced in the collateral hearing

was the photographic lineup. The Superior Court stated that the photographic

display did not appear to be suggestive. We have reviewed the photographic

display and agree with that conclusion. The failure to challenge the display

consequently did not prejudice Rose, or at least it was not unreasonable for the

state court to draw this conclusion. The assertion of Rose’s secondary counsel that

the display may have been presented to the eyewitnesses in a suggestive manner

was unsupported by any evidence, and it was not unreasonable for the state court to

reject that speculation.

      Rose contends that his counsel “promised” in his opening statement to

introduce evidence of police bias and then did not produce it. The record does not

substantiate a promise, but in any event some evidence of bias was introduced

through the testimony of Rose’s father. It was not unreasonable for the state court

to deny claims of prejudice from this alleged error of counsel.

      At Rose’s request, we ordered supplemental briefing regarding Rose’s claim

that the last reasoned decision of the state courts was the Superior Court decision,

which Rose contends failed properly to apply the Strickland prejudice standard.


                                          10
Rose therefore argues that no deference is due the state court rulings under

AEDPA.

       We are not convinced that the Superior Court’s finding of no deprivation of

a meritorious defense was inconsistent with Strickland’s prejudice standard, see In

re Harris, 21 Cal. Rptr. 2d 373, 400-01 (1993), but the issue of deference has been

foreclosed by the Supreme Court’s recent decision in Richter. The Superior

Court’s decision here was followed by unexplained denials of habeas corpus by the

state Court of Appeal and the California Supreme Court. Richter squarely held that

an unexplained denial of a writ of habeas corpus by the California Supreme Court

is an adjudication on the merits that is entitled to deference under § 2254(d) unless

“there is reason to think some other explanation for the state court’s decision is

more likely.” Richter, 131 S. Ct. at 785. No other explanation has been offered

here. It is not necessary for the state court to cite or even be aware of the

applicable cases of the United States Supreme Court; § 2254(d) still applies. Id. at

784.

             Where a state court’s decision is unaccompanied by an
             explanation, the habeas petitioner’s burden still must be met by
             showing there was no reasonable basis for the state court to
             deny relief.




                                           11
Id. Because we have held that failure to show prejudice within the meaning of

Strickland was sufficient reason for the California Supreme Court to deny relief,

Rose’s argument fails.

      We have reviewed Rose’s remaining arguments and find them to be without

merit. The judgment of the district court denying Rose’s petition for a writ of

habeas corpus is

      AFFIRMED.




                                         12